DETAILED ACTION
This communication is in response to the Applicant Arguments/Remarks dated 5/9/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Regarding the argument A that the cited references do not teach “in response to receiving the second user input, removing the second node from the flow diagram”, examiner respectfully disagrees.
	Specification, para. 71 teaches “A user can also remove a column by interacting with the Flow Pane 303, the Profile Pane 304, or the Data Pane 305 (e.g., by right clicking on the column and choosing the "Remove Column" option”; para. 86-87: users can (e.g., right clicking on the statistics for a data field in the profile pane to add or remove a column from the flow). Rather than displaying a node for every tiny operation, users are able to group operations together into a smaller number of more significant nodes. For example, a join followed by removing two columns can be implemented in one node instead of three separate nodes.”
	Able teaches in para. 75: a client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step; fig. 23: users can add, change, delete certain task/operation/node using said interface; para. 322: combining the 3270 operator's tasks to run as a single task can save time and money. 
	Bachmann further teaches at para. 58: composition of simple nodes into a composite node may be accomplished by combining two or more nodes (base nodes), along with their interconnections, into a single node via a second or sub-BRG; para. 65:  since alterations (e.g., additions and/or deletions) to a library composite node are instantly reflected in all derivatives, the shadow nodes provide a mechanism for interacting with and viewing the state of the elements of a library composite in a particular instance. A user can override the parameter values of each of these shadow nodes, add new nodes to the composite node, disable shadow nodes, add new inputs and outputs or delete existing inputs/outputs, and alter the linking of the nodes within the composite node; para. 73: allows nodes to be enabled/disabled on the basis of how other parts of the BRG are connected or satisfied; para. 106, 145: filtering or remove node(s). Thus, a second node is removed from the flow process/diagram when users are grouping operations into a composite node, or filter/remove/delete action by the user.

Regarding the argument B that the cited references do not teach “in response to receiving the first user input, displaying node internals for the first node, including a description of the first operation performed”, examiner respectfully disagrees.
Able teaches at fig. 1: in response to the user request/input to start account process, displaying Web Service Operation node including a description of the first operation performed: GetAccountByName performed; para. 75-76, 89: the server processes each node starting from the initial start point of the diagram. In a preferred implementation, each diagram contains the service name and the operations or methods the service provides. 
Bachmann teaches at para. 55: each node is named according to the task the node is performing, so that a user can quickly determine the task of a particular node; para. 58: composition of simple nodes into a composite node may be accomplished by combining two or more nodes (base nodes), along with their interconnections, into a single node via a second or sub-BRG. In a BRG, a user can choose to "drill into" (see FIG. 3, Graph drill-down") a composite node to see the configuration of the internal sub-BRG, to access the nodes that make up the composite and corresponding parameter values of each; para. 65: the user can edit "shadow" nodes of the composite nodes. Shadow nodes represent instances of the internal implementation of the composite (i.e., the underlying nodes). Thus, based on the user input, subsequent operation nodes are displayed for further actions. The combination of the cited references Able and Bachmann does teach the argued limitations.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show textual labels as described in the specification, especially in figures 3A, 4B-D,4G-I. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). In addition, the drawings are objected to because the textual fields/contents in figure 3B is not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner had specified figures cited above lack either textual labels or is not legible in the Office action dated 3/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Bachmann (US 20080059563).
As per claims 1, 10, 12, Able teaches
a method for preparing data for subsequent analysis, comprising: at a computer system having one or more processors and memory storing one or more programs configured for execution by the one or more processors: displaying a user interface that includes a plurality of panes, including a flow pane, wherein the flow pane includes a flow diagram having a plurality of nodes, each node having a respective intermediate set and specifying a respective operation (fig. 1 teaches a user interface with a plurality of panes include a flow pane/Diagram Account Process with a flow diagram having nodes, each node having a respective intermediate set, e.g., name of an account and the node Web Service Client Point Node contains Account Verifying data in order to move to the Web Service Client node as shown in fig. 30; para. 182: certain nodes may provide collections of information about meta data or data movements. The collections may be accessible via a mouse click or keyboard selection of the collection expansion process); 
receiving a first user input to select a first node from the plurality of nodes in the flow diagram, wherein the first node specifies a first operation; in response to receiving the first user input, displaying node internals for the first node, including a description of the first operation performed (fig. 1: in response to the user request/input to start account process, displaying Web Service Operation node  including a description of the first operation performed: GetAccountByName performed; para. 75-76, 82-83: once the service operations have been defined the user may select the correct processing or point node. Each processing or point node defines the information required to access the target source. As users build the diagram or model of the service they may connect the nodes to form the logic or processing flow. Each Web Service Operation node defines the expected SOAP input and output for the service operation path. The WSDL is created from the properties entered for each of the nodes. This document is an XML description of the interface methods for the service being created; para. 89: the server processes each node starting from the initial start point of the diagram. In a preferred implementation, each diagram contains the service name and the operations or methods the service provides); 
receiving a second user input to combine a second node from the plurality of nodes in the flow diagram with the first node, wherein the second node specifies a second operation; determining a logical ordering for the first and second operations; updating the node internals for the first node to specify both the first operation and the second operation, ordered according to the determined logical ordering; and displaying the updated node internals for the first node, including descriptions of the first operation and the second operation, sequenced according to the determined logical ordering (para. 75: a client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; para. 82-83: each node has a unique function and properties that define the service and the operations performed by the service. For example, in a particular implementation, a Start node can describe the service and can serve the anchor or parent node for all other operations; para. 95, 169-173: graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. The nodes will be placed in a logical order that a developer might be using; para. 221: all applications typically start with a Start node followed by one or more Web Services Operation nodes, and end with one or more Stop nodes; para. 322-323: provide the ability to combine these separate business processes into a single business process implemented as one or more Web services).
	Able does not explicitly teach in response to receiving the second user input, removing the second node from the flow diagram.
Bachmann teaches 
in response to receiving the second user input; removing the second node from the flow diagram; determining a logical ordering for the first and second operations; updating the node internals for the first node to specify both the first operation and the second operation, ordered according to the determined logical ordering; and displaying the updated node internals for the first node, including descriptions of the first operation and the second operation, sequenced according to the determined logical ordering (para. 7-8: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; para. 9: linking at least one output of each of substantially all of the plurality of nodes with an input of another node, where each link representing a data flow. The system may also include sequencing means for sequencing execution of one or more nodes and setup means for setting up processing logic in at least one node to process data in a predetermined manner; para. 48, 55, 58: composition of simple nodes into a composite node may be accomplished by combining two or more nodes (base nodes), along with their interconnections, into a single node via a second or sub-BRG; para. 65:  since alterations (e.g., additions and/or deletions) to a library composite node are instantly reflected in all derivatives, the shadow nodes provide a mechanism for interacting with and viewing the state of the elements of a library composite in a particular instance. A user can override the parameter values of each of these shadow nodes, add new nodes to the composite node, disable shadow nodes, add new inputs and outputs or delete existing inputs/outputs, and alter the linking of the nodes within the composite node; para. 73: allows nodes to be enabled/disabled on the basis of how other parts of the BRG are connected or satisfied; para. 106, 145). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able et al. and Bachmann et al. in order to effectively allow users to add, delete, combine, view, interact, and/or analyze necessary/relevant data operations tailor to certain business/services for the users.

As per claims 2, 13, Able teaches
wherein the first operation is different from the second operation (fig.30: inputs including last name, first name in the “GetAccountByName” Node, account number in Account Verify Node, and Execute Web Service Client Node etc., e.g., save account number operation in fig. 29A, thus, each node has a different operation; para. 81: each node has a unique function and properties that define the service and the operations performed by the service. For example, in a particular implementation, a Start node can describe the service and can serve the anchor or parent node for all other operations; fig. 1: nodes GetAccountByName, AccountVerify, GetNameAddress, GetAccountStatus each has different operation(s)).  

As per claims 3, 11, 14, Able teaches
while displaying the updated node internals: receiving a third user input to combine a third node from the plurality of nodes in the flow diagram with the first node, wherein the third node specifies a third operation different from the first and second operations (para. 91: once the user selects an operation from the list the input field, meta data will be used to build a tree view of the required input fields. Thus, based on the user’s selection of for a certain service, a number of the user inputs are prompted/required – See figs. 23-24: a user can enter last name, first name, account number or address etc. Operations can be view/display, add, change, delete in relating to the user account);
Able does not explicitly teach in response to receiving the third user input; removing the third node from the flow diagram.
Bachmann teaches 
in response to receiving the third user input: 061127-5196-US2Response to FAI Office Actionremoving the third node from the flow diagram; determining a second logical ordering for the first, second, and third operations; updating the node internals for the first node to specify the first operation, the second operation, and the third operation, ordered according to the second logical ordering; and displaying the updated node internals for the first node, including descriptions of the first operation, the second operation, and the third operation, sequenced according to the second logical ordering  (para. 7-8: allow a user to program a computer using a graphical user interface to draft a visual and working flowchart for data processing using a plurality of predefined nodes, each of which accomplish predefined and modifiable tasks; para. 9: linking at least one output of each of substantially all of the plurality of nodes with an input of another node, where each link representing a data flow. The system may also include sequencing means for sequencing execution of one or more nodes and setup means for setting up processing logic in at least one node to process data in a predetermined manner; para. 48, 55, 58: composition of simple nodes into a composite node may be accomplished by combining two or more nodes (base nodes), along with their interconnections, into a single node via a second or sub-BRG; para. 65:  since alterations (e.g., additions and/or deletions) to a library composite node are instantly reflected in all derivatives, the shadow nodes provide a mechanism for interacting with and viewing the state of the elements of a library composite in a particular instance. A user can override the parameter values of each of these shadow nodes, add new nodes to the composite node, disable shadow nodes, add new inputs and outputs or delete existing inputs/outputs, and alter the linking of the nodes within the composite node; para. 73: allows nodes to be enabled/disabled on the basis of how other parts of the BRG are connected or satisfied; para. 106-107: filter node may be used to transform data, one column may be removed from the output file or remove records do not have duration greater than 5 seconds). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able et al. and Bachmann et al. in order to effectively allow users to add, delete, combine, view, interact, and/or analyze necessary/relevant data operations tailor to certain business/services for the users.

As per claims 4, 15, Able teaches
receiving a fourth user input to split out the second operation from the first node (para. 91: once the user selects an operation from the list the input field, meta data will be used to build a tree view of the required input fields. Thus, based on the user’s selection of for a certain service, a number of the user inputs are prompted/required – See figs. 23-24: a user can enter last name, first name, account number or address etc. Operations can be view/display, add, change, delete in relating to the user account; para. 314-316, 322-323: updating nodes, e.g., updating a credit limit, different needed inputs including user account first name, last name, account number, address, account status etc... page 14: outputs of the Web Service Client Point Node as data sources for any subsequent movements; para.169-171: all Web services related nodes are grouped and placed in the order that they are typically used; fig. 1: nodes’ operation descriptions: GetAccountByName, AccountVerify, GetNameAddress, GetAccountStatus etc.)
Able does not explicitly teach in response to receiving the fourth user input: removing the second operation from the node internals for the first node.
Bachmann teaches 
in response to receiving the fourth user input: removing the second operation from the node internals for the first node; adding a fourth node to the flow diagram, wherein the fourth node specifies the second operation; determining a third logical ordering for the first operation and the third operation; and updating the node internals for the first node to specify the first operation and the third operation, ordered according to the third logical ordering; and displaying the updated node internals for the first node, including descriptions of the first operation and the third operation, sequenced according to the second logical ordering (para. 49: each node may include one or more inputs and one or more outputs, depending upon the type of node (i.e., the task that the node performs); para. 58: a user can select a number of inputs and outputs associated with the base nodes of a composite node for use as inputs/outputs of the composite as a whole; para. 65: since alterations (e.g., additions and/or deletions) to a library composite node are instantly reflected in all derivatives, the shadow nodes provide a mechanism for interacting with and viewing the state of the elements of a library composite in a particular instance; a user can add new nodes to the composite node, disable shadow nodes, add new inputs and outputs or delete existing inputs/outputs; para. 67, 73: allows nodes to be enabled/disabled on the basis of how other parts of the BRG are connected or satisfied; fig. 24).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able et al. and Bachmann et al. in order to effectively allow users to add, delete, combine, view, interact, and/or analyze necessary/relevant data operations tailor to certain business/services for the users.

As per claims 5-7, 18, Able teaches
wherein the fourth user input is received at the displayed node internals for the first node; wherein the fourth node is added to the flow diagram in accordance with a fifth user input; wherein each of the first and second operations is one of: arbitrary join, union, pivot, rename and restrict column, projection of scalar calculations, filter, aggregation, data type conversion, data parse, coalesce, merge, split, aggregation, value replacement, and sampling (figs. 1, 30: inputs including last name, first name in the “GetAccountByName” Node, account number in Account Verify Node, and Execute Web Service Client Node etc., e.g., save account number operation in fig. 29A, thus, each node has a different operation; para. 81: each node has a unique function and properties that define the service and the operations performed by the service. For example, in a particular implementation, a Start node can describe the service and can serve the anchor or parent node for all other operations; fig. 1: nodes GetAccountByName, AccountVerify, GetNameAddress, GetAccountStatus each has different operation(s); para. 75: data conversions; para. 91: once the user selects an operation from the list the input field, meta data will be used to build a tree view of the required input fields. Thus, based on the user’s selection of for a certain service, a number of the user inputs are prompted/required for certain tasks/operations: first, second, third, fourth etc. – See figs. 23-24: a user can enter last name, first name, account number or address etc. Operations can be view/display, add, change, delete in relating to the user account; para. 99, 183: the flow processing may require validation in some implementations before a connection is allowed; this provides the client with immediate feedback as to the validity of the diagram, model or application flow. When meta data items are renamed or moved in the collection properties the change should be propagated through all nodes attached to the project; para. 81: parser).  
	Bachmann further teaches operations join, aggregation (para. 56); filtering (para. 48); replacement (para. 150); union (para. 139) etc.

As per claims 9, 20, Able teaches
wherein each of the plurality of nodes has a respective intermediate data set computed according to one or more respective operations performed at the respective node using inputs to the respective node specified in the flow diagram (para. 75: a client uses a graphical interface to build a business process by defining inputs and expected outputs and then stepping through the application using graphical icons or nodes for each step. This graphical user interface allows the modeling of a service via graphical objects. The graphical objects are connected using connection points to form a flow through the various applications or methods needed to create the single process or composite process web service; para. 82-83: each node has a unique function and properties that define the service and the operations performed by the service. For example, in a particular implementation, a Start node can describe the service and can serve the anchor or parent node for all other operations; para. 95, 169-173: graphical toolbox of icons used to manage the various nodes required for building application flows and composite application processes. The nodes will be placed in a logical order that a developer might be using; para. 221: all applications typically start with a Start node followed by one or more Web Services Operation nodes, and end with one or more Stop nodes).

Claim(s) 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Able (US 20080209392) in view of Bachmann (US 20080059563) and further in view of Spicer (US 20100057618).
As per claims 8, 19, Able and Bachmann do not explicitly teach claim 8.
	Spicer teaches 
wherein the plurality of panes includes a profile pane and a data pane, wherein: 061127-5196-US3Response to FAI Office Actionthe profile pane displays schemas corresponding to selected nodes in the flow diagram; and the data pane displays rows of data corresponding to selected nodes in the flow diagram (para. 8-10: example 2D displays can include price charts, volatility charts, earnings charts, and other bars, graphs, and others. In this example technique, the 1 D, 2D, and/or 3D displays or windows (or frames) can be linked such that) modifying one display effects of the others; para. 27,29: allow for custom workflows to be developed that couple traditional tools such as spreadsheets, graphs and charts into a portfolio creation and analysis tool that enables the user to glean relevance and insight from data. It is generally fast, easy to use, and more intuitive than manipulating spreadsheets by hand; para.37-39: the GUI may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. The GUI is often configurable, supports a combination of tables/data pane and graphs/profile pane which shows the distributions of data values (bar, line, pie, status dials, etc., and is able to build real-time portals; para. 52, 55; figs. 5 A-E: interactive visual interpretation of selected data sets/elements with charts, graphs and data grid/pane that display the summarization of selected data fields and values. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Able, Bachmann and Spicer et al. in order to effectively allow users to select, analyze, view and/or modify the displayed fields in the interface/visualizations to see selected data fields shown in different ways: charts, graphs, flow diagram etc. in order to better plan for businesses/tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Couris et al. (US 20160117371) teaches at para. 3, 21: an interface is provided that includes an interactive visual workspace for diagrammatic authoring of workflows comprising one or more jobs, such as those relating to data transformation. The workspace can include a visual representation of a data source, for example dragged and dropped from a source pane. Upon selection of the data source, a preview can be generated and presented to a user within the context of the workspace. The preview can include at least a subset of data from the data source and optionally one or more graphs associated with the data – See figs. 5-8; para. 40-43: Visual authoring interface 500 is similar to visual authoring interface 400 in that it includes the source panel 410 and the workspace panel 420, as previously described. Here, the source represented by the second cylinder 426 is highlighted to indicate selection, for example by positioning a pointer over the second cylinder 426 and clicking. Selection of a data source results in presentation of preview panel 510 alongside the workspace panel 420. In a first portion 520 of the preview panel 510, at least a subset of data, here, in a tabular form is presented. This provides a user with a general idea of the data included in the selected data source as well as the effect of changes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/13/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163